Citation Nr: 0028060	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-08 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
for the period beginning August 17, 1987, and ending May 18, 
1996.  



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran upon whose service this claim is based served on 
active duty from October 1974 to October 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in June 1997.  This matter was previously before the 
Board, which remanded it in September 1999 for additional 
development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  On June 17, 1997, the appellant submitted a claim to 
establish entitlement to Dependents' Educational Assistance 
benefits for school attendance from August 1987 to June 1997.  


CONCLUSION OF LAW

The appellant's claim of entitlement to retroactive payments 
of Dependents' Educational Assistance, pursuant to 38 U.S.C. 
Chapter 35, for courses completed from August 1987 June 16, 
1996, lacks legal merit and entitlement under the law and the 
claim must be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 503, 3501, 5107 (West 1991); 38 C.F.R. §§ 
21.3130(e), 21.4131 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that, as the step-child of a veteran 
whose disability rating was affected by the Giusti-Bravo 
case, she should be found to have been entitled to Survivors' 
and Dependents' Educational Assistance benefits for the 
period beginning August 17, 1987, and ending May 18, 1996.  

The record reflects that in June 1997 the appellant filed a 
VA Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance, indicating she attended the 
University of Puerto Rico and Inter American University from 
August 1987 to May 1997.  In support of her claim she 
submitted several VA Forms 22-1999, Enrollment Certification, 
from those learning institutions.  In June 1997 the RO 
indicated that it had paid her for attendance for enrollments 
in the period from June 17, 1996, to June 17, 1997, and then 
denied her claim for educational assistance benefits for 
attendance earlier than June 17, 1996.  The appellant 
expressed disagreement with that determination, stating that 
she had only been paid for the enrollments from June 17, 
1996, to May 23, 1997, but that she should have also been 
paid Chapter 35 benefits from August 17, 1987, through May 
18, 1996.  

The appellant was furnished a Statement of the Case in April 
1998 that explained that her claim for Chapter 35 benefits 
for enrollments prior to June 17, 1996, was denied because 
38 C.F.R. § 21.4131(a)(2) permitted payment in this case only 
as far back as June 17, 1996.  The RO further explained that 
the appellant's Chapter 35 benefits had not been terminated 
due to Giusti-Bravo and that because this claim was not 
pending on October 15, 1993, VBA Circular 22-95-4 required 
that it be adjudicated in accordance with the current DEA 
laws and regulations.  The appellant perfected her appeal in 
June 1998, asserting that her claim should not be limited by 
the one year restriction, and that she could not apply for 
benefits before her 18th birthday because on that date the 
veteran was not rated 100 percent disabled but should have 
been so rated.  She also contended that because the veteran 
was not rated permanently and totally disabled until 
corrective action was taken in 1994, she incurred educational 
expenses totaling $50,000 that she would not otherwise have 
incurred if she had received Chapter 35 benefits.  

This matter was before the Board in September 1999, and was 
remanded so that it could be documented in the record that 
the appellant was the veteran's "child" for VA benefit 
purposes.  Materials of record reflect that the appellant is 
the veteran's child as that term is defined in 38 C.F.R. 
§ 3.57(a) (1999).  On remand the RO was also directed to 
consider the claim under revisions to 38 C.F.R. 
§ 21.4131(a)(1)(ii).  That action was also taken, and the 
appellant was furnished with a Supplemental Statement of the 
Case in which the bases for the continued denial of her claim 
were explained.  

The regulations provide that in determining the commencing 
date for an award of dependents' educational assistance 
benefits, VA will apply the provisions of 38 C.F.R. § 
21.4131.  38 C.F.R. § 21.3130(e) (1999).  The pertinent 
regulation at the time of the appellant's claim provided that 
the commencing date of the award of educational assistance 
benefits shall be the latest of the following dates: (1) The 
date certified by school or establishment under § 21.4131(b) 
or (c), (2) The date one year prior to the date or receipt of 
the application or enrollment certification, whichever is 
later, or (3) The later of the following: (i) the effective 
date of the approval of the course, or (ii) one year before 
the date VA receives the approval notice.  38 C.F.R. § 
21.4131(a) (1996).

The criteria for the assignment of effective dates for 
educational assistance benefits were amended during the 
pendency of the appellant's appeal, effective June 3, 1999. 
See 64 Fed. Reg. 23769-23773 (May 4, 1999).  Pursuant to the 
criteria in effect subsequent to June 3, 1999, the 
regulations now provide that for the first award of 
Dependents' Educational Assistance benefits, the commencing 
date of the award of educational assistance will be the 
latest of: (1) the beginning date of eligibility, (2) one 
year before the date of claim, (3) the date the educational 
institution certifies, or (4) the effective date of the 
approval of the course or one year before the date VA 
receives that approval notice, whichever is later.  38 C.F.R. 
§ 21.4131 (d)(1) (1999).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Both 
the old regulation and the new regulation dictate that 
retroactive payments for Dependents' Educational Assistance 
benefits may only be made for one year prior to the date of 
claim for such benefits.  While the new regulations require 
only a claim, formal or informal, for benefits, and the old 
regulations required a formal application claim, this case is 
not one where any informal claim for educational benefits has 
been submitted.  Therefore, the Board finds that the old and 
new regulations are substantively similar and that to 
adjudicate the appellant's claim using both sets of 
regulations provides an identical result.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  It is undisputed that the 
appellant's claim for dependents' educational assistance and 
enrollment certification for courses taken from August 1987 
to June 16, 1996, were not received by VA until June 17, 
1997.  Therefore, under the regulations, the appellant may 
not be paid educational assistance benefits for any course 
undertaken prior to June 17, 1996.  The regulations 
specifically prohibit payment of benefits prior to the date 
one year before receipt of the claim and the enrollment 
certification.  38 U.S.C.A. §§ 503, 3501, 5107 (West 1991); 
38 C.F.R. 
§§ 21.3130(e), 21.4131 (1999).

The appellant also contends that as the veteran's permanent 
and total rating, and eligibility for Dependents' Educational 
Assistance, were restored by VA based upon an administrative 
review of his case pursuant to the Giusti-Bravo settlement 
agreement, retroactive benefits pursuant to 38 U.S.C. Chapter 
35 should also have been restored pursuant to the settlement 
agreement.  However, in order to be considered for 
retroactive Dependents' Educational Assistance benefits 
pursuant to the settlement agreement, the appellant must have 
filed a claim for such benefits on or prior to October 15, 
1993.  The Giusti-Bravo settlement agreement provided that:

A veteran's disability rating is relevant 
to the proper disposition of certain 
claims for VA benefits. If a spouse, 
child or dependent of a class member 
files a claim for any such benefit, or 
has a claim pending at the time the Court 
approves this Stipulation and Order, VA 
is bound in the disposition of this claim 
by a final decision in the special 
settlement review.

Stipulation and Order, Giusti-Bravo v. U.S. Dep't of Veterans 
Affairs, Civ. Div. No. 87-0590 (D.P.R.).  

The Stipulation and Order in the Giusti-Bravo case was 
approved by the Court on October 15, 1993.  Therefore, in 
order to be considered pursuant to that settlement agreement, 
the appellant must have had a claim filed on or pending on 
October 15, 1993.  Here, the earliest claim of entitlement to 
Dependents' Educational Assistance benefits was received by 
VA on June 17, 1997.  Therefore, the appellant does not meet 
the criteria found in the settlement agreement for 
consideration of entitlement to retroactive Dependents' 
Educational Assistance benefits pursuant to the terms of the 
settlement agreement.

Accordingly, the Board finds that the appellant's claim of 
entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1987 to June 16, 1996, lacks 
legal merit and entitlement under the law and the claim must 
be denied and the appeal to the Board terminated.  38 
U.S.C.A. §§ 503, 5107 (West 1991); 38 C.F.R. §§ 21.3130, 
21.4131 (1999).

ORDER

Entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1987 to June 16, 1996, is 
denied.



		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals

 

